Interim Decision #1426

MATTER.or YES

In Visa Petition Proceedings
A-12994661
• A-12994665
Decided by Board January 20, 1964
Since the burden of proof of establishing eligibility for =Meta status rests
upon the petitioner, and since the petitioner has not borne his burden—his
identity and claimed relationship to the beneficiaries having been cast in
doubt by the established identity of his mother and by -the testimony of witnesses in Hong Kong—the visa petition approval is revoked, without prejudice to reopening if petitioner is able to produce further evidence relating
to his claimed identity and relationship.

The -cases come forward on appeal from the notice of revocation
of the District Director, San Francisco District, dated October 29,
1963, revolting the visa petitions in behalf of the son and daughter
for the reasons that the American Consulate at Hong Kong has returned the visa petitions with the information that a local investigation concerning the beneficiaries reveals that they are surnamed
LOUIE rather than YEE and, therefore, the petitioner failed to
establish the relationship claimed; and that the petitioner has also
failed to resolve discrepancies developed by the American Consulate
in Hong Kong..
The petitioner, born at Wo On Village, Toyshan District, Kwangtung, China on February 9, 1924, claims United States citizenship
through parentage and is holder of a certificate of citizenship AA33814 issued in San Francisco in 1952. He filed a visa petition on
September '1, 1962, on behalf of his alleged son, JerngWai Yee, and
daughter, Chun Har Yee. The beneficiaries were born on December
6, 1951, and April 1, 1949, respectively, at Wo On Li, Toyshan District, Kwangtung, China. The petitions were conditionally approved
for nonquota status on October 8, 1962, and forwarded to the American: Consulate at Hong Kong.
27,

Interim Decision #1426
The visa petitions were accompanied by a letter dated April 17,
1958, relating to the approved visa petition of the petitioner's wife,
Ng Ngan Sun, which reflected that the petitioner first arrived in the

United States on June 15, 1952, was admitted by a Board of Special
Inquiry as a United States citizen and was issued citizenship certificate No. AA-33814 'around August 14, 1952. At the time of his first
admission to the United States he was 26 years old and stated he was
single. When he applied for a certificate of citizenship he also stated
that he was single. The petitioner alleged that he made a trip to
Hong Kong on April 29, 1957, returning on October 2, 1957, and
exhibited United States Passport No. 197665 showing such admission. The petitioner was interviewed on April 15, 1958, and the facts

and allegations in. his petition and relating files were verified by him.
He furnished photographs of himself and the wife-beneficiary of his
petition, identifying the latter photograph as a good likeness of his
wife, Ng Ngan Sun. He also submitted a certified copy of a Hong

Kong marriage certificate certifying to the marriage of 'himself to
the beneficiary. In the interview he stated that he was married on
August 31, 1957, and that he first met his wife in the Nathan Coffee
Shop in Kowloon after being introduced to her by a friend, Ng Min
Poy. He stated that after two months they became engaged and
then in about another month they were married; that he then lived
with his wife after the marriage. He stated that he thereafter took
his wife to the movies; that he bought her a gold ring with a jade
setting; and also bought her some clothes including shoes and a wrist
watch of Swiss make. He stated that his wife's father is Ng Man

Yin and her mother is Lew Shea, both of whom were presently in
Hong Kong and that his wife has no brothers or sisters. The petitioner stated that his wife's native village was Tung Gong Village
T.S.D., China and that she had lived in Hong Kong for over two
years. He stated that he sent her a little less than $1,000 since he
returned to the United States and stated that she is not now pregnant. Photographs of the petitioner and the beneficiary and the certificate of marriage certifying to the marriage of Yee Yook Lin and
Ng Ngan Sun were presented.
The petitioner was interviewed on October 8, 1962. It was ascertained that the original information regarding his single status was
false. Actually, according to the petitioner, he was married by Chinese custom at the Wo On Village, Toishan, China, on December 15,
1945, and remarried, according to western custom at Hong Kong on
August 31, 1957. The petitioner's wife was also present at the interview and her file, A 1076880$ shows she was admitted into the
-

28

Interini:Dedisidn 4t1426
United States at Honolulu, Hawaii, via sir, on February 12, 1960,
under section 101(a) (2I) (A) of the Immigrration and Nationality
Act, as the -wife of Yee Yok Lin. In her application for an immigrant visa she listed her husband as Yee Yok Lin but does not show
the name of any minor children. She stated at •her interview on
October 8, 1962, that she did not inform the American Consulate it
Hong Kong of her children, Jeing Wai Yee and Chun Har Yee,
because it did not seem logical for her to do so inasmuch as she was
claiming that she had married for the first time on August 31, 1957.
The petitioner and his wife asserted that she and the two beneficiaries

went to Hong Kong during the Chinese ninth month of 1954, having
traveled from Ai Gong Market where the petitioner's wife and•the
two children had been living since 1952. It is alleged that she and
the children left, the Wo On Villege. about 1952, which was the year
that the petitioner entered the United States, for the reason that her

mother lived near the Ai Gong Market in the 'Ung Gong Village
and the market was just across the river from the Ung Gong Village.
It is again claimed that Ngan Sun Ng, the wife, has no brothers or
sisters. The petitioner stated that he has the following brothers and
sisters: Yook 'lee, two years older than the petitioner living in Col-orado ; Yook Lim; three years younger than the petitioner, residing
in Illinois; Gim Lan, his only sister, two years younger than the
petitioner residing in Fresno, California.
A consular report dated March 20, 1963, from the American Consulate at Hong Kong, after reciting the above facts, states that inasmuch as the petitioner's surname and native village did not check
with the village index, the consular officer questioned his claimed
identity. On February 8, 1903, the case investigator caned on the
beneficiaries' alleged maternal grandmother, Lan Lai Wall, but found
instead at the dame.address a woman claiming to be the beneficiaries'
guardian. She asserted that Lau Lai Wah returned to the Mainland
after the beneficiaries' mother left for the United States in 1960.
The alleged guardian identified herself as Ng Gim Lui, a fellow tenant of the beneficiaries' family before their mother went to the
Unitecr-States, after -which, the witness said she -herself took the
responslity of looking after the beneficiaries. The witness disclaimed any relationship to the beneficiaries' family. The witness
gave her husband's name as Louie Ting also known as Louie gun

Wai (marriage name), now in the United. States. While in the witness' fiat, the investigator noticed'a -certilie,ate from . tbe'Ming Sun
Primary School, evidently that of the bin9ficiary Yee ierng Wai,

inscribed Louie Jerng Wai, On February 13,-1963; the investigator
29'

Interim Decision #1426
visited the Ming Sun Primary Sehool where the headmaster said the
beneficiaries had entered the school as "Yees" but in 1959 their guardian had changed their surname to "Louie."
The consular report went on to state that on February 18, 1068, a

usually reliable source of information reported identification of the
petitioner's father as Louie Kong Sing, who along with the petitioner, when given name the source did not know, is in the United
States. Naming the petitioner's wife as Ng Shea, the source said
they had two children—a son, Louie Jerng Wai, and a daughter,
Louie Chun Har—both in Hong Kong. On February 25, 1963, a
member of the consular office interviewed Louie Bo, male, age 52, and

a claimed native of Ho Mok Village, Tong Min Heung, Toishan.
This witness executed a statement in which he identified the petitioner as Louie King Fai, his neighboring villager; the' petitioner's
wife as Ng Shea, whom he thought still in Hong Kong; and the
beneficiaries as their children—Louie Chun Har, daughter, and Louie
Jerng Wei, son. The witness said the petitioner is in the United
States se is his father, Louie Kong Sing; the latter's wife, Hui Shea,
is still in. Hong Kong. This witness stated that Louie Kong Sing
and Hui Shen luis :daughter whose name he does not recall, but
recalls only the son's name. On February 26, 1963, a consular investigator interviewed Louis Man Hon, male, age 46, and a claimed
native of Sheung Lem Village, Tong Min. Heung, Toishan. The
witness identified the petitioner's photograph as-Louie King Fai, his

-

neighboring villager, now in the United. States. This witness' identification of the petitioner's wife, his children, his parents and his

sister agreed with that of the previous witness.
Counsel's brief recites that on two occasions the investigation section of the San Francisco office confronted the petitioner with the
gist of the report from Hong Kong but that he denied that his true
name was Louie and said that he is in fact a person of United States
nationality. He argues inasmuch as the petitioner has previously
been admitted as a :United States citizen and is the holder of a certificate of citizenship, he is entitled to be recognized a citizen of the
United States and that the visa petition should be approved in view
of the fact that the report establishes the claimed relationship He
further comments that no steps have been taken to cancel the certificate of citizenship of the petitioner.
The burden of proof of establishing eligibility for the benefits
sought under the immigration laws rests upon the petitioner. Cancellation of the certificate of citizenship under the provisions of section 842 of the Immigration and Nationality .A.et would affect only
34

Interim Decision #1426
the document itself and not the citizenship status of the person in
whose name the document is issued. Two witnesses have positively
identified the photograph Of the petitioner as that of Louie King Fai,
and his brother as Louie Kong Sing. It is noted that the petitioner's
file, AA-33814, reflects that on June 24, 1952, the alleged brother,
Yes Took Lim, testified that his mother had one younger brother
ruined Louie Bing -Kuey (Tr. June 24, 1952, p. 10). The alleged
lath& testified that he married Louie Tai Jang on OR 11-2-8
(March 6, 1922) (Tr. p. 13, June 21, 1952). The applicant also testified that his mother lied one younger brother, Louie Bing Kuey
.(Tr. June 25, 1952, p. 24).
The testimony of the witnesses in Hong Kong and the established
fact that the petitioner's mother was a Louie who had a younger
:brother casts a doubt upon the identity of the petitioner and the true
nature of the claimed relationship. Under the circumstances, it is
felt that the petitioner has not borne the burden of establishing eligibility for the benefit he seeks under the immigration laws. The
.appeal from the revocation of the visa petition will be dismissed
without prejudice to reopening if the petitioner is able to produce
further evidence relating to his claimed identity and the relationship.
ORDER: It is ordered that the appeal be dismissed from the order
•of the District Director, San Francisco District, dated October 29,
1963, revoking the approval of the visa petitions.
-

